DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 February 2021 has been entered.

Response to Amendment
Claims 1, 8 and 15 have been amended.  Claims 5-7, 12-14, 19 and 20 have been previously canceled.  Claims 1-4, 8-11 and 15-18 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ka-Lo Yeh on 09 February 2021.

The application has been amended as follows: 

In the claims:

1. 	(Currently Amended) A method of controlling home appliances via motion gestures, comprising:
at a computing system having one or more processors and memory:
receiving, from a first home appliance of a plurality of home appliances, a first request to start video image processing for detecting a motion gesture of a user, wherein each of the plurality of home appliances is associated with a respective set of valid control gestures; 
in response to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, processing a sequence of image frames that are captured by a camera corresponding to the first home appliance to identify a first motion gesture based on spatiotemporal features extracted from the sequence of image frames; 
selecting a second home appliance from the plurality of home appliances as a target home appliance for the first motion gesture in accordance with one or more target selection criteria, including: 
determining a subset of home appliances among the plurality of home appliances that have valid control gestures matching the first motion gesture identified from the sequence of image frames with at least a threshold level of confidence value, wherein the subset of home appliances includes two or more home appliances; and 
selecting the second home appliance from the plurality of home appliances as the target home appliance for the first motion gesture in accordance with a determination that the second home appliance has a highest combined score based on matching confidence value between the valid control gestures of the subset of home appliances and [[the]] a first control gesture and a distance a location of the user is determined relative to the first home appliance; and 
generating a first control command to control the second home appliance in accordance with the first control gesture corresponding to the second home appliance.

2. 	(Currently Amended) The method of claim 1, wherein the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user is generated by the first home appliance in response to a predefined sound input detected by the first home appliance.

3. 	(Currently Amended) The method of claim 1, including:
in response to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, processing the sequence of image frames that are captured by the camera corresponding to the first home appliance to identify a second motion gesture based on spatiotemporal features extracted from the sequence of image frames, wherein the second motion gesture is identified before the first motion gesture, and the second motion gesture corresponds to an identifier of the second home appliance.

4. 	(Currently Amended) The method of claim 1, including:
in addition to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user from the first home appliance, receiving, from a third home appliance of [[a]] the plurality of home appliances, a second request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, wherein the first request and the second request were received at substantially [[the]] a same time.

5. (Canceled)

6. (Canceled)

7. (Canceled)

8. 	(Currently Amended) A computing system, comprising:
one or more processors; and 
memory storing instructions, the instructions, when executed by the one or more processors, cause the processors to perform operations comprising:
receiving, from a first home appliance of a plurality of home appliances, a first request to start video image processing for detecting a motion gesture of a user, wherein each of the plurality of home appliances is associated with a respective set of valid control gestures; 
in response to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, processing a sequence of image frames that are captured by a camera corresponding to the first home appliance to identify a first motion gesture based on spatiotemporal features extracted from the sequence of image frames; 
selecting a second home appliance from the plurality of home appliances as a target home appliance for the first motion gesture in accordance with one or more target selection criteria, including:
determining a subset of home appliances among the plurality of home appliances that have valid control gestures matching the first motion gesture identified from the sequence of image frames with at least a threshold level of confidence value, wherein the subset of home appliances includes two or more home appliances; and 
selecting the second home appliance from the plurality of home appliances as the target home appliance for the first motion gesture in accordance with a determination that the second home appliance has a highest combined score based on matching confidence value between the valid control gestures of the subset of home appliances and [[the]] a first control gesture and a distance away from the user, wherein a location of the user is determined relative to the first home appliance; and
generating a first control command to control the second home appliance in accordance with the first control gesture corresponding to the second home appliance.

9. 	(Currently Amended) The computing system of claim 8, wherein the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user is generated by the first home appliance in response to a predefined sound input detected by the first home appliance.

10. 	(Currently Amended) The computing system of claim 8, wherein the operations include:
in response to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, processing the sequence of image frames that are captured by the camera corresponding to the first home appliance to identify a second motion gesture based on spatiotemporal features extracted from the sequence of image frames, wherein the second motion gesture is identified before the first motion gesture, and the second motion gesture corresponds to an identifier of the second home appliance.

11. 	(Currently Amended) The computing system of claim 8, wherein the operations include:
in addition to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user from the first home appliance, receiving, from a third home appliance of [[a]] the plurality of home appliances, a second request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, wherein the first request and the second request were received at substantially [[the]] a same time.

12. (Canceled)

13. (Canceled)

14. (Canceled)

15. 	(Currently Amended) A non-transitory computer-readable storage medium storing instructions, the instructions, when executed by one or more processors, cause the processors to perform operations comprising:
receiving, from a first home appliance of a plurality of home appliances, a first request to start video image processing for detecting a motion gesture of a user, wherein each of the plurality of home appliances is associated with a respective set of valid control gestures; 
in response to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, processing a sequence of image frames that are captured by a camera corresponding to the first home appliance to identify a first motion gesture based on spatiotemporal features extracted from the sequence of image frames; 
selecting a second home appliance from the plurality of home appliances as a target home appliance for the first motion gesture in accordance with one or more target selection criteria, including:
determining a subset of home appliances among the plurality of home appliances that have valid control gestures matching the first motion gesture identified from the sequence of image frames with at least a threshold level of confidence value, wherein the subset of home appliances includes two or more home appliances; and 
selecting the second home appliance from the plurality of home appliances as the target home appliance for the first motion gesture in accordance with a determination that the second home appliance has a highest combined score based on matching confidence value between the valid control gestures of the subset of home appliances and [[the]] a first control gesture and a distance away from the user, wherein a location of the user is determined relative to the first home appliance; and
generating a first control command to control the second home appliance in accordance with the first control gesture corresponding to the second home appliance.

16. 	(Currently Amended The computer-readable storage medium of claim 15, wherein the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user is generated by the first home appliance in response to a predefined sound input detected by the first home appliance.

17. 	(Currently Amended) The computer-readable storage medium of claim 15, wherein the operations include:
in response to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, processing the sequence of image frames that are captured by the camera corresponding to the first home appliance to identify a second motion gesture based on spatiotemporal features extracted from the sequence of image frames, wherein the second motion gesture is identified before the first motion gesture, and the second motion gesture corresponds to an identifier of the second home appliance.

18. 	(Currently Amended) The computer-readable storage medium of claim 15, wherein the operations include:
in addition to receiving the first request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user from the first home appliance, receiving, from a third home appliance of [[a]] the plurality of home appliances, a second request to start video image processing for detecting [[a]] the motion gesture of [[a]] the user, wherein the first request and the second request were received at substantially [[the]] a same time.

19. (Canceled)

20. (Canceled)

Allowable Subject Matter
Claims 1-4. 8-11 and 15-18 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4. 8-11 and 15-18 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on page 10 of Applicant’s Remarks dated 03 February 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses detecting and using hand gestures of a user to control appliances by imaging the hand gestures of the user towards an appliance, and when there are multiple appliances, determining the nearest appliance to the user and controlling the nearest appliance via the hand gestures.  The prior art does not disclose the limitations “selecting a second home appliance from the plurality of home appliances as a target home appliance for the first motion gesture in accordance with one or more target selection criteria, including: determining a subset of home appliances among the plurality of home appliances that have valid control gestures matching the first motion gesture identified from the sequence of image frames with at least a threshold level of confidence value, wherein the subset of home appliances includes two or more home appliances; and  selecting the second home appliance from the plurality of home appliances as the target home appliance for the first motion gesture in accordance with a determination that the second home appliance has a highest combined score based on matching confidence value between the valid control gestures of the subset of home appliances and a first control gesture and a distance away from the user, wherein a location of the user is determined relative to the first home appliance.”
The closest prior art being Karmon et al., U.S. Publication No. 2017/0192513 discloses a system and method for hand gesture detection comprising a first interface to connect to an imaging device and at least a second interface to connect to an appliance to be controlled by hand gestures, the hand gestures stored in a database of predefined hand poses and motions.  The system detects hand gestures of a user by estimating a sequence of runtime hand datasets through analysis of one or more images depicting movement of hand(s) of a user with respect to a plurality of pre-defined hand gestures to identify the sequence as a valid hand gesture.  The system can be used to integrate gesture detection capabilities in existing and/or new high level devices, products, systems platforms and/or solutions that do not currently contain hand gesture recognition systems.
Yang, Seung-Eun, et al. "Advanced soft remote control system in human-friendliness." SCIS & ISIS SCIS & ISIS 2006. Japan Society for Fuzzy Theory and Intelligent Informatics, 2006 discloses a system and a method comprising a pair of cameras and a hand gesture interface.  The system enables a user to interact with the system to initialize and modify a map that depicts the location of home appliances, thus enabling the user to control the appliances using hand gestures.  The system uses hand pointing gestures to calculate the 3D position of home appliances.  If the user fails to point directly to an appliance, the system finds the nearest appliance and notifies the user of the direction and distance from the position that the user has pointed to and the position of the nearest appliance.  This feedback system enables the user to improve interaction with the system.

With respect to the independent claim, the claimed limitations “selecting a second home appliance from the plurality of home appliances as a target home appliance for the first motion gesture in accordance with one or more target selection criteria, including: determining a subset of home appliances among the plurality of home appliances that have valid control gestures matching the first motion gesture identified from the sequence of image frames with at least a threshold level of confidence value, wherein the subset of home appliances includes two or more home appliances; and  selecting the second home appliance from the plurality of home appliances as the target home appliance for the first motion gesture in accordance with a determination that the second home appliance has a highest combined score based on matching confidence value between the valid control gestures of the subset of home appliances and a first control gesture and a distance away from the user, wherein a location of the user is determined relative to the first home appliance” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668          
/VU LE/Supervisory Patent Examiner, Art Unit 2668